108 S.E.2d 673 (1959)
250 N.C. 370
Fred B. WILKINSON
v.
ERWIN MILLS, INCORPORATED.
No. 671.
Supreme Court of North Carolina.
May 20, 1959.
*674 Blackwell M. Brogden, W. J. Brogden, Jr., Durham, for plaintiff-appellant.
Reade, Fuller, Newsom & Graham, F. L. Fuller, Jr., James T. Hedrick, Durham, for defendant-appellee.
PER CURIAM.
The plaintiff's allegations and evidence insofar as his monthly salary is concerned show employment for a term of indefinite and unfixed duration. Such employment is terminable at the will of either party. If we disregard the letter and hold the plaintiff was discharged for causes other than failure to perform his services, nevertheless the defendant had the right to terminate plaintiff's services for its own reasons. Under the terms of the employment, the plaintiff could quit or the defendant could discharge him.
The evidence fails to show the plaintiff has not received all benefits which he has a present right to demand from the defendant under its trust plan.
This disposition makes it unnecessary for us to consider whether the lapse of time has barred plaintiff's right to maintain this action or whether the change of plaintiff's position resulted in any financial loss.
The judgment of involuntary nonsuit is
Affirmed.